UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- “ -- xX
KIRKPARICK B. DUNBAR,
Plaintiff(s) 19 civ 8128 (JGK)

 

~against- ORDER OF DISCONTINUANCE

DESI DELI, INC.,
Defendant(s).

 

It having been reported to this Court that the parties have settled this action, It is,
on this 24 day of February, 2020, hereby ordered that this matter be discontinued with
prejudice but without costs; provided, however, that within 30 days of the date of this order,
counsei for the plaintiff may apply by letter for restoration of the action to the calendar of the
undersigned, in which event the action will be restored.

Any application to reopen must be filed within thirty (30) days of this order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purpose of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same thirty-day
period to be “so ordered” by the Court. Unless the Court orders otherwise, the Court will not
retain jurisdiction to enforce a settlement agreement unless it is made part of the public record.

All pending motions are dismissed as moot. All conferences are canceled. The Clerk of

Court is directed to close this case.

 

SO ORDERED.

 

JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
Dated: New York, New York
February 24, 2020

 
